Citation Nr: 1531009	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-17 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a skin disability of the bilateral feet. 

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected status-post thoracotomy with cutting through fourth and fifth ribs and anterior lobectomy. 

3.  Entitlement to service connection for fractured ribs separate from residuals of coccidioidomycosis.

4.  Entitlement to an evaluation in excess of 10 percent for coccidioidomycosis pneumonia, status-post thoracotomy with cutting through fourth and fifth ribs and anterior lobectomy.

5.  Entitlement to a compensable evaluation for deformity of the right lower rib cage. 


REPRESENTATION

Veteran represented by:	Don H. Jorgensen, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1984 to February 1988. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In a July 2010 rating decision, the RO, inter alia, denied service connection for a skin disability of the bilateral feet, granted service connection for deformity of the right lower rib cage and assigned a non-compensable evaluation, and continued a 10 percent evaluation for coccidioidomycosis pneumonia, status-post thoracotomy with cutting through fourth and fifth ribs and anterior lobectomy.  Thereafter, in a May 2012 rating decision, the RO, in relevant part, denied service connection for OSA and fractured ribs separate from residuals of coccidioidomycosis.

In the July 2010 rating decision, the RO also denied service connection for sinusitis.  The Veteran filed a notice of disagreement in November 2010 and the RO subsequently issued a May 2012 statement of the case addressing this issue, along with the increased rating claims of deformity of the right lower rib cage and coccidioidomycosis pneumonia, status-post thoracotomy with cutting through fourth and fifth ribs and anterior lobectomy.  In his July 2012 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran indicated that he was only appealing the increased rating claims.  Therefore, the issue of service connection for sinusitis is not before the Board.  

Additionally, in the July 2010 rating decision, the RO also denied service connection claims for bronchitis, tingling in both arms and hands, and causalgia of the upper back.  The Veteran's November 2010 notice of disagreement included these issues.  Subsequently, in the May 2012 rating decision, the RO granted service connection for status-post thoracotomy with intermittent bronchitis and assigned a 60 percent evaluation effective September 4, 2009; and bilateral upper extremity neuritis with causalgia with an evaluation of 20 percent for each side effective January 4, 2010.  As this represents a full grant of those benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluations or effective dates assigned.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The Board notes that in his August 2014 statement, the Veteran clarified that he believes his ribs were fractured and not "cut through" during his lung surgery and that his symptoms caused by his posterior rib fractures during in-service thoracotomy were not currently compensated by his service-connected coccidioidomycosis pneumonia, status-post thoracotomy with cutting through fourth and fifth ribs and anterior lobectomy.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Concerning the issue of service connection for a skin disability of the bilateral feet, the Board notes that the RO denied the claim in the July 2010 rating decision.  Although in his November 2010 notice of disagreement, the Veteran specifically indicated that he was appealing all seven issues addressed in the July 2010 rating decision, the RO did not address this issue in the May 2012 statement of the case.  Because the notice of disagreement placed the issue of service connection for a skin disability of the bilateral feet in appellate status, the matter must be remanded for the RO to issue a statement of the case addressing this claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

As to service connection for OSA, the Veteran contends that his disorder is related to service or secondary to his service-connected status-post thoracotomy with cutting through fourth and fifth ribs and anterior lobectomy.  Although he has been provided examinations to determine whether his disability is secondary to his service-connected disability, he has not been provided an examination to determine whether his disability is related to service.  In this regard, the Board notes that the Veteran asserts that he had sleep problems ever since/as a result of his August 1986 thoracotomy and before he was officially diagnosed with OSA.  The Veteran is competent as to any contentions regarding having sleep problems.  Therefore, on remand, he should be afforded another examination to determine the nature and etiology of his OSA, to specifically determine whether it is directly related to service.  

As to the service connection claim for fractured ribs separate from residuals of coccidioidomycosis, the Veteran essentially claims that his ribs were fractured during lung surgery and he should receive a separate rating for this disability.  In this regard, the Board observes that the Veteran is service-connected for residuals of coccidioidomycosis due to his right lower rib cage injury in service.  He was afforded a VA examination in May 2011, the report of which did not reflect a fracture but rather minimal deformity of the right lower rib cage.  However, the record includes an August 2010 VA treatment record showing that the Veteran had 3-6th posterior rib fractures status-post right thoracotomy.  The clinician explained to the Veteran that rib fractures are a common occurrence status-post thoracotomy.  The Board notes that the Veteran is currently service-connected for status-post thoracotomy associated with coccidioidomycosis pneumonia.  Based on the evidence, it is unclear as to the nature and etiology of any fractured ribs or residuals thereof.  Therefore, on remand, the Veteran should be afforded an examination addressing this issue. 

With regard to the increased evaluation claims for deformity of the right lower rib cage and coccidioidomycosis pneumonia, status-post thoracotomy with cutting through fourth and fifth ribs and anterior lobectomy, the Veteran was last afforded examinations in 2011.  In light of the Veteran and his attorney's arguments as to the current severity of the Veteran's disabilities and passage of time, the Board finds that current examinations are necessary. 

While on remand, any additional treatment records should be identified and obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any treatment records dated from January 2014 to the present.

2.  After obtaining any additional evidence as directed above, the AOJ should issue a statement of the case addressing the issue of service connection for a skin disability of the bilateral feet.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the matter will be returned to the Board for appellate consideration only if he perfects a timely appeal.

3.  After obtaining any additional medical evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any current OSA.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current OSA is related service, to include as due to anesthesia from in-service thoracotomy.

The examiner must address the Veteran's contention that he has had sleep problems ever since service. 

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

4.  After obtaining any additional evidence as directed above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current fractured ribs separate from residuals of coccidioidomycosis that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should determine whether the Veteran currently has any fractured ribs separate from residuals of coccidioidomycosis or at any time during the appeal period.  For any fracture identified, the examiner should state whether it is at least as likely as not that it is related to his military service, to include a fall during an obstacle course.  He or she should also specifically opine as to whether it is at least as likely as not that any current fracture is either caused by or permanently aggravated by his service-connected status-post thoracotomy associated with coccidioidomycosis pneumonia.

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

5.  After obtaining any additional evidence as directed above, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his coccidioidomycosis pneumonia, status-post thoracotomy with cutting through fourth and fifth ribs and anterior lobectomy.  Any and all studies, tests, and evaluations, including complete spirometric testing (PFT), should be accomplished deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After obtaining any additional evidence as directed above, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his deformity of the right lower rib cage.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




